Title: Thomas Jefferson’s Notes on Poplar Forest Survey, 17 December 1817
From: Jefferson, Thomas
To: 


                        
                            1817. Dec. 17. field notes of this day, settling Cobb’s lines
                            Begun at the red oak on Cobb’s path near the Western gate which Whittington affirms to be one of the corner pointers of the Poplar forest
                            
                                
                                    
                                     po.
                                
                                
                                    S. 75. W. passing a hiccory side line to a chesnut side line
                                    10.
                                    88
                                
                                
                                    sa. co. to Cobb’s fence 27. po
                                    27.
                                    
                                
                                
                                    sa. co. to the old spring-poplar marked as a side line on the lower side
                                    20.
                                    50
                                
                                
                                    (note in this course passed a locust stump, line, per Whittington some feet from our line.)
                                    
                                    
                                
                                
                                    sa. co. to the white oak  sometimes called f. & a. but a corner from whittington’s informn & from appearance
                                    59.
                                    
                                
                                
                                     the Patent calls this line 115. po. our measures make it
                                    117.
                                    38
                                
                                
                                     the Patent also calls it N. 80. E. we find it N. 75. E. making varian 5° to the left.
                                
                            
                            
                            then begun at the old spring poplar side line and run
                            
                                
                                     
                                    N. 75. E. 9. po. which with the 59. po. from the w.o. corner gives Cobb’s patent length of 68. po. and drove a stake in the spot being within his field.
                                
                                
                                    
                                    this N. 75. E. line crosses his fences both at about 11. po. from the corner of his field
                                
                            
                        
                    